Plaintiff Deborah H. Frick appeals from the judgment of the trial court which awarded summary judgment to defendant University Hospitals of Cleveland. For the reasons set forth below, we affirm.
On June 5, 1996, plaintiff filed this action against University Hospitals of Cleveland (hereafter referred to as "the hospital") alleging that she was wrongfully discharged from her employment due to an illness-related absence. Plaintiff alleged that the termination *Page 226 
was contrary to public policy because during the time of her absence, she was "in a contagious state, thereby posing a serious health risk * * * to the hospital's patients" and others. Plaintiff further alleged that the termination violated her rights under the Family and Medical Leave Act of 1993 (hereafter referred to as "FMLA"),29 U.S.C. § 2601, et seq.
The hospital denied liability and asserted numerous affirmative defenses including that plaintiff had not exhausted administrative remedies provided to hospital employees. On June 23, 1997, the hospital moved for summary judgment. The hospital demonstrated that it has an attendance policy which states that an employee should not be absent from work three or more times within a four month period. The hospital asserted that plaintiff was terminated due to a long-standing pattern of violating this policy, following a series of written warnings. In addition, the hospital demonstrated that at all relevant times, it had in effect a three-step grievance procedure for administratively responding to employee charges of unfair termination and other disciplinary actions. At the time plaintiff was hired, she acknowledged receiving the "Handbook/Grievance/Employee Advisor." It is undisputed that plaintiff failed to exhaust her administrative remedies before filing a complaint with the court. In opposition to the hospital's motion for summary judgment, plaintiff asserted that she did not personally agree to the terms of the grievance procedure and that the hospital's attendance policy is a "no-fault" policy which contravenes the FMLA.
On August 19, 1997, the trial court granted the hospital's motion for summary judgment. Plaintiff now appeals and advances three assignments of error for our review.
Plaintiff's assignments of error state:
  THE LOWER COURT ERRED IN GRANTING DEFENDANT'S SUMMARY JUDGMENT MOTION SINCE THERE WAS NO  CONTRACTUAL OBLIGATION ON THE PART OF PLAINTIFF TO HER EMPLOYER'S UNILATERALLY ESTABLISHED "GRIEVANCE" POLICY AND, THUS, THE SUPREME COURT'S DECISION IN  NEMAZEE V. MT. SINAI MEDICAL CENTER HAD NO APPLICATION IN THIS CASE.
  THE LOWER COURT ERRED IN GRANTING SUMMARY JUDGMENT SINCE THE RECORD EVIDENCE DEMONSTRATED, IF ANYTHING, THAT THE HOSPITAL HAD TERMINATED PLAINTIFF AS A RESULT OF HER ABSENCE ARISING OUT OF A "SERIOUS HEALTH CONDITION" WHICH WARRANTED PROTECTION BY THE FEDERAL FMLA.
  THE LOWER COURT ERRED IN GRANTING SUMMARY JUDGMENT SINCE THE HOSPITAL'S TERMINATION OF ITS EMPLOYEE — WHOSE WORK, AMONG OTHER THINGS, INVOLVED DIRECT PATIENT CONTACT — DUE TO AN ABSENCE OCCASIONED BY HER CONTRACTION OF A CONTAGIOUS DISEASE VIOLATED OHIO PUBLIC POLICY.
As the assignments of error share a common basis in law and fact, we shall consider them together. Within these assignments of error, plaintiff complains *Page 227 
that she was not required to exhaust the hospital's administrative remedies before filing suit. She also asserts that she raised a colorable claim that her rights under the FMLA were violated and the trial court therefore erred in entering judgment for the hospital.
With regard to procedure, we note that summary judgment is a procedural device used to terminate litigation which must therefore be awarded with caution, resolving all doubts in favor of the party opposing the motion. Osborne v. Lyles
(1992), 63 Ohio St.3d 326, 333. In order for summary judgment to be properly rendered, it must be determined that:
  (1) no genuine issue of material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from such evidence that reasonable minds can come to but one conclusion and, reviewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to the party.
Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327. See, also, State ex rel. Zimmerman v. Tompkins (1996), 75 Ohio St.3d 447,448. The burden of establishing that there are no genuine issues of material fact to be litigated is upon the party moving for summary judgment. Turner v. Turner (1993),67 Ohio St.3d 337, 340. If the moving party meets this burden, the non-moving party must then produce evidence pursuant to Civ.R. 56 setting forth specific facts which show that there is a genuine triable issue. State ex rel. Zimmerman v. Tompkins,supra, at 449.
Also with regard to procedural matters, we note that the failure to exhaust administrative remedies constitutes an affirmative defense to the complaint. Johnson v. Wilkinson
(1992), 84 Ohio App.3d 509, 515. The policies behind the exhaustion doctrine were explained in Nemazee v. Mt. SinaiMedical Center (1990), 56 Ohio St.3d 109, 111, as follows:
    "'Exhaustion of [administrative remedies] is generally required as a matter of preventing premature interference with agency processes, so that the agency may function efficiently and so that it may have an opportunity to correct its own errors, to afford the parties and the courts the benefit of its experience and expertise, and to compile a record which is adequate for judicial review.' Weinberger v. Salfi (1975), 422 U.S. 749,  765 [95 S.Ct. 2457, 2467, 45 L.Ed.2d 522]. The purpose ' * * * is to permit an administrative agency to apply its special expertise * * * and in developing a factual record without premature judicial intervention.' Southern Ohio Coal Co. v. Donovan (C.A.6, 1985), 774 F.2d 693, 702." *Page 228
As explained by this court in The Salvation Army v. BlueCross and Blue Shield of Northern Ohio (1993), 92 Ohio App.3d 571,577:
  "The doctrine is a court-made rule of judicial economy that allows the agency to function efficiently and to afford it an opportunity to correct its own errors while benefitting the parties and the courts by virtue of the agency's experience and expertise. In this way, a record adequate for judicial review will be compiled."
Applying these policies, the Nemazee court held that a "physician in a private hospital whose employment and/or hospital privileges have been terminated must exhaust all internal administrative remedies prior to seeking judicial review." Id., at syllabus.
Plaintiff maintains that Nemazee v. Mt. Sinai, supra, and the rule requiring exhaustion of administrative remedies are inapplicable to this matter because the grievance policy was unilaterally adopted without her specific approval and because she is not subject to an employment agreement. In short, she asserts that there is no "mutual assent" to participate in a grievance procedure. Plaintiff further claims that she was not required to exhaust her administrative remedies because the grievance procedure states that an employee "may file a grievance regarding a perceived violation of hospital or department policy or any matter * * * [including] discharge or suspension" and does not indicate that it is mandatory.
With regard to plaintiff's complaint that the grievance procedure was unilaterally adopted, the court in Helle v.Landmark, Inc. (1984), 15 Ohio App.3d 1, 12, recognized that an employer may promulgate personnel policies and practices which will not be defeated for want of mutuality. The court observed that the mutuality of obligation doctrine requires only a quidpro quo or consideration. See, also, 1 Restatement of the Law 2d, Contracts (1981) 200, Section 79. The court stated:
    In the case of a unilateral contract, as here, the promisor's offer is accepted by the promisee's performance rather than by a return promise to perform. Consequently, when the promisee's performance is executed, enforceable obligations arise without more. Under this analysis, then, appellants' continued employment, as the bargained-for-consideration, rendered the contract to pay severance benefits enforceable, regardless of "mutuality" or a lack thereof.
Id.
Further, the rule requiring exhaustion of internal, administrative procedures by which to review challenges to termination has been applied even where the employee alleges that he is simply an at-will employee. See Libecap v. LutheranSocial Services of Miami Valley (Feb. 11, 1994), Montgomery App. No. 14153, unreported. *Page 229 
Moreover, in International Brotherhood of Teamsters,Chauffeurs, Warehousemen  Helpers of America, Local Union 20v. Toledo (1988), 48 Ohio App.3d 11, 14-15, the court held that a grievance which arises after the lapse of a collective bargaining agreement may still be arbitrable even though there is no longer a contract between the parties. Finally, the defense of failure to exhaust administrative remedies also applies in various land use and other contexts where the parties do not enter into a written agreement to submit to the administrative tribunal before bringing suit. See, e.g., Jonesv. Chagrin Falls (1997), 77 Ohio St.3d 456, 462.
As to plaintiff's additional claim that the language setting forth her administrative remedies does not mandate their use, we note that the rule requiring exhaustion of administrative remedies applies where an administrative remedy is provided; the parties need not be explicitly obligated to use it.Pappas  Associates Agency, Inc. v. State Automobile MutualInsurance Agency (Jan. 7, 1998), Summit App. No. CV 96 03 0957, unreported. With particular relevance to plaintiff's observation that the hospital's grievance procedure states that an employee "may file a grievance regarding a perceived violation of hospital or departmental policy or [other] matter," the Pappas court considered the question of whether an administrative scheme which provides that the complaining party "may" invoke it had to be exhausted prior to obtaining judicial relief. The court stated:
"Pappas contends that the word `may' in the statute makes the provision `optional, permissive, or discretionary.' See Dorrian v. SciotoConservancy District (1971), 27 Ohio St.2d 102,107, 271 N.E.2d 834; Neiman v. Donofrio (1992),86 Ohio App.3d 1, 3, 619 N.E.2d 1117. Pappas' assertion is correct, but only to a limited extent. Pappas may file his request for review with the superintendent of insurance, or, Pappas may forgo taking any further action on the matter. Because of the doctrine of administrative exhaustion, Pappas may not by-pass administrative review and file his claim directly in the common pleas court. See,e.g., Nemazee v. Mt. Sinai Medical Ctr. (1990), 56 Ohio St.3d 109,111, 564 N.E.2d 477.
"* * *
"Pappas had an administrative remedy available pursuant to R.C.3905.50, but did not utilize it before filing a lawsuit in the courts. Therefore, Pappas' claims are barred by the doctrine of failure to exhaust administrative remedies.
Ohio courts have consistently upheld the doctrine when applied to similar provisions for administrative review. In another case involving breach of contract provisions, the Eighth District Court of Appeals found that the plaintiff's complaint fell squarely within the scope of the review of the Superintendent of *Page 230 
Insurance and that the claim "was cognizable by the Ohio Department of Insurance alone as it is charged by Titles 17 and 39 of the Revised Code with regulating the insurance industry." The Salvation Army v. BlueCross  Blue Shield of N. Ohio, supra, at 578. The court found that the plaintiff was foreclosed from pursuing any action in the courts until it had first exhausted its administrative remedies. See id.
In Nemazee v. Mt. Sinai Medical Ctr., 56 Ohio St.3d at 113,564 N.E.2d 477, the administrative remedy provided that the complainant "may request review of the matter by a hearing committee." (Emphasis added.) The Ohio Supreme Court dismissed the plaintiff's complaint for failure to exhaust administrative remedies:
"[Plaintiff] must first avail himself of the administrative remedies referred to * * * prior to seeking judicial review. Our ruling is consistent with the purposes of the exhaustion doctrine, to wit: to afford the [defendant] the opportunity to correct its own errors; to provide a trial court with an adequate factual record upon which to make an informed decision * * *; and to promote judicial economy through the resolution of these disputes without the premature need for judicial intervention." Id. at 114, 564 N.E.2d 477. See, also, Gordon v. Green (1996), 113 Ohio App.3d 729,733, 682 N.E.2d 1 (action dismissed due to plaintiffs' "failure to exhaust available administrative remedies before filing their complaint for a declaratory judgment").
"These recent decisions are consistent with decades of case law which has compelled exhaustion of administrative remedies even when the statute providing the remedy stated that the aggrieved party "may" pursue that remedy. See, e.g., Danis Clark Landfill Co. v. Clark Cty. SolidWaste Mgt. Dist. (1995), 73 Ohio St.3d 590, 599-600,653 N.E.2d 646 ("may file"); Bashore v. Brown (1923),108 Ohio St. 18, 22, 140 N.E. 489 ("owner may file his objections in writing with the county commissioners"). AccordGibbons-Grable Co. v. Gilbane Building Co. (1986), 34 Ohio App.3d 170,175 (Reservation of remedies clause does not make arbitration requirement optional).
We further conclude that exhaustion of administrative remedies is required where the plaintiff asserts a claim of wrongful termination in violation of public policy. For as the supreme court noted in Nemazee v. Mt. Sinai Medical Center,supra, "one cannot circumvent the internal review of the hospital simply by adding" a new claim for relief. Indeed, the policy favoring internal review procedures would be defeated if a plaintiff could avoid the procedure simply by including additional causes of action which arise out of substantially the same set of circumstances. Quamme v. Lancaster-FairfieldCommunity Hospital (Feb. 27, 1995), Fairfield App. No. 94-CA-33, unreported. Cf. Provens v. *Page 231 Stark County Board of Mental Retardation  Developmental Disabilities
(1992), 64 Ohio St.3d 252, 257 (Noting with approval a decision from the Supreme Court of Alaska which refused to recognize an independent tort for violation of public policy as alleged by a public employee where the employee had available a comprehensive scheme of administrative remedies).
Finally, with regard to plaintiff's claim of wrongful termination in violation of the FMLA, it is clear that such claim is cognizable in state court, see 29 U.S.C. § 2617(a)(2); cf. McConaughy v. The Boswell Oil Co. (Mar. 27, 1998), Hamilton App. No. C-970218, unreported. Although plaintiff maintains that federal courts hearing FMLA cases do not require exhaustion of administrative remedies, we are not necessarily convinced that this is so. See Mann v. Haigh (C.A.4, 1997), 120 F.3d 36 (affirming matter wherein the magistrate determined that plaintiff asserting FMLA claim had not exhausted administrative remedies). In any event, "[n]o one disputes the general and unassailable proposition * * * that States may establish the rules of procedure governing litigation in their own courts." Felder v. Casey (1988), 487 U.S. 131, 138. AccordSt. Louis Southwestern Ry. Co. v. Dickerson (1985),470 U.S. 409, 411 ("As a general matter, FELA cases adjudicated in state courts are subject to state procedural rules, but the substantive law governing them is federal"). As noted previously, the failure to exhaust administrative remedies is an affirmative defense and is therefore a procedural matter. See 1 Baldwin's Ohio Civil Practice (1988), 35, Section 13.03. We therefore conclude that plaintiff was required to exhaust her administrative remedies before commencing her FMLA claim.
In accordance with the foregoing, we note that the undisputed facts of the record demonstrate that the hospital promulgated a three-step grievance procedure for hearing employee disputes of various matters including termination. It is also undisputed that plaintiff did not invoke the administrative remedies in order to challenge her termination. Accordingly, the trial court properly awarded the hospital judgment as a matter of law and the assigned errors are without merit.
Affirmed.
It is ordered that appellee recover of appellant its costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
MCMONAGLE, J., CONCURS.
KARPINSKI, J., DISSENTS (SEE ATTACHED DISSENTING OPINION)
                                _______________________________ ANN DYKE PRESIDING JUDGE
N.B. This entry is an announcement of the court's decision. See App. R. 22(B), 22(D) and 26(A); Loc.App.R. 27. This decision will be journalized and will become the judgment and order of the court pursuant to App. R. 22(E) unless a motion for reconsideration with supporting brief, per App. R. 26(A), is filed within ten (10) days of the announcement of the court's decision. The time period for review by the Supreme Court of Ohio shall begin to run upon the journalization of this court's announcement of decision by the clerk per App. R. 22(E). See, also S.Ct.Prac.R. II, Section 2(A)(1). *Page 232